In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐2764 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

AARON LAMON, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                      Central District of Illinois. 
           No. 17‐10015‐001 — James E. Shadid, Chief Judge. 
                      ____________________ 

        ARGUED JUNE 6, 2018 — DECIDED JUNE 19, 2018 
                 ____________________ 

    Before WOOD,  Chief Judge, and KANNE and SCUDDER, Cir‐
cuit Judges. 
    PER CURIAM. Sentencing judges ordinarily “group” counts 
of  conviction  when  they  involve  “substantially  the  same 
harm.” U.S.S.G. § 3D1.2. In United States v. Sinclair, 770 F.3d 
1148  (7th  Cir.  2014),  we  ruled  that  when  facing  a  particular 
combination of counts—the same combination in this case—a 
judge may not group them. Aaron Lamon pleaded guilty to 
three counts: (1) possessing cocaine with intent to distribute, 
2                                                          No. 17‐2764 

21 U.S.C. § 841(a)(1); (2) possessing a firearm in furtherance of 
that crime, 18 U.S.C. § 924(c)(1)(A); and (3) possessing a fire‐
arm as a felon, id. § 922(g)(1). Following Sinclair, at sentencing 
the judge did not group Lamon’s first and third counts—his 
drug‐trafficking  conviction  and  felon‐in‐possession  convic‐
tion.  Because  Lamon  has  not  provided  any  valid  basis  for 
overturning Sinclair, we affirm the judgment. 
                          I. BACKGROUND 
    Before and at sentencing, the parties debated whether the 
district  court should  group Lamon’s drug  and felon‐in‐pos‐
session  offenses  under  Section  3D1.2(c)  of  the  Sentencing 
Guidelines.  That  section  states  that  two  counts  should  be 
grouped “[w]hen one of the counts embodies conduct that is 
treated as a specific offense characteristic in, or other adjust‐
ment  to,  the  guideline  applicable  to  another  of  the  counts.” 
U.S.S.G. § 3D1.2(c). 
    The parties disagreed over the continuing vitality of Sin‐
clair.  In  Sinclair,  we  concluded  that  a  drug‐trafficking  count 
under § 841(a) and a felon‐in‐possession count under § 922(g) 
cannot be grouped when accompanied by a § 924(c) offense 
for  using  a  firearm  to  further  a  felony.  770  F.3d  at  1157–58. 
Sinclair  observed  that  when  a  defendant  is  convicted  under 
§ 924(c), the Guidelines direct courts not to apply any offense‐
characteristic enhancement for firearm possession to the drug 
count.  Id.  at  1158;  see U.S.S.G.  § 2K2.4,  cmt.  4.  The  reason  is 
that the § 924(c) conviction itself enlarges the sentence based 
on the defendant’s use of a weapon to further a felony by re‐
quiring  a  60‐month  consecutive  mandatory  minimum  sen‐
tence. Sinclair, 770 F.3d at 1158. Thus, in these circumstances, 
the felon‐in‐possession count has no impact on the guideline 
range for the underlying drug count, thereby eliminating the 
No. 17‐2764                                                         3

rationale  for  grouping.  See  U.S.S.G.  § 3D1.2(c);  Sinclair,  770 
F.3d  at  1158.  Lamon  responded  that  United  States  v.  Cherry, 
855 F.3d 813 (7th Cir. 2017) implicitly overruled Sinclair, so his 
§ 841(a) and § 922(g) offenses must be grouped. The govern‐
ment insisted that Sinclair remains good law.   
    The district judge rejected Lamon’s objection and did not 
group the counts. The judge calculated guidelines ranges of 
30 to 37 months for the § 841(a) and § 922(g) counts, based on 
a total offense level of 17 and Lamon’s criminal history cate‐
gory of III. He sentenced Lamon to below‐guidelines concur‐
rent  terms  of  24  months’  imprisonment  on  each  of  these 
counts, followed by the statutory minimum consecutive term 
of five years for the § 924(c) count, resulting in a total sentence 
of  84  months’  imprisonment.  Had  the  judge  grouped  the 
§ 841(a)  and  § 922(g)  counts,  Lamon’s  total  offense  level 
would have been 15, resulting in a guidelines range of 24 to 
30 months for each charge. See U.S.S.G. Ch. 5, Part A.      
   Lamon  now  renews  his  argument  that  the  district  judge 
should have grouped his § 841(a) and § 922(g) counts at sen‐
tencing.  Acknowledging  that  Sinclair  forecloses  this  argu‐
ment, he argues our court has already overturned or should 
now overturn that decision.  
                           II. ANALYSIS 
    Lamon  argues  unpersuasively  that  we  implicitly  over‐
ruled Sinclair in United States v. Cherry, 855 F.3d 813 (7th Cir. 
2017). He points out that when reciting the procedural history 
in Cherry, we noted that the § 841(a) and § 922(g) charges were 
grouped  “[c]onsistent  with  the  sentencing  guidelines,” 
Cherry, 855 F.3d at 815, even though Cherry faced a § 924(c) 
conviction. But Sinclair and “grouping” were irrelevant to the 
4                                                         No. 17‐2764 

sentencing  issue  decided  in  Cherry.  Indeed  Sinclair  was  not 
even mentioned. Because the grouping issue was not part of 
the ruling in Cherry, any variance from Sinclair is not binding 
in  later  cases.  See  Tate  v.  Snowboat  Marina  Casino  P’ship,  431 
F.3d 580, 582 (7th Cir. 2005).  
    Alternatively, Lamon contends that we should now over‐
turn Sinclair to rectify a circuit split and ensure uniform ap‐
plication of the Sentencing Guidelines. But the mere existence 
of a circuit split does not justify overturning precedent. United 
States v. Waters, 823 F.3d 1062, 1065 (7th Cir. 2016). This is es‐
pecially true here, because in Sinclair we knew that we were 
creating the split, and in doing so weighed the impact that our 
contrary decision would have on uniformity among the cir‐
cuits. See Sinclair, 770 F.3d at 1158 n.2 (noting that opinion was 
circulated  to  full  court  because  it  created  split  with  United 
States v. Bell, 477 F.3d 607 (8th Cir. 2007)); see Santos v. United 
States,  461 F.3d  886, 894 (7th  Cir. 2006) (explaining that it  is 
better to “stay the course” when court has “already consid‐
ered  and  duly  decided  the  issue”).  Although  superseding 
changes  in  the  law  may  justify  deviating  from  precedent, 
Planned  Parenthood  of  Se.  Pa.  v.  Casey,  505  U.S.  833,  854–55 
(1992), no such developments are present here. The only post‐
Sinclair  case  Lamon  cites  directly  addressing  this  issue  is 
United States v. Fonseca, 2018 WL 1180656 (11th Cir. 2018). That 
case at most reiterates the Eleventh Circuit’s non‐precedential 
position predating Sinclair. See United States v. King, 201 Fed. 
Appx.  715,  717  (11th  Cir.  2006).  Lamon’s  argument  thus 
amounts  to  nothing  more  than  asking  us  to  reconsider  our 
prior analysis. 
   Further,  disagreement  with  a  prior  holding  is  an  inade‐
quate basis to overturn precedent. Lamon stresses that Sinclair 
No. 17‐2764                                                      5

was wrongly decided. But if believing a prior decision is in‐
correct were sufficient grounds to overrule it then stare deci‐
sis would be meaningless, “because no doctrine of deference 
to precedent is needed to induce a court to follow the prece‐
dents that it agrees with.” Tate, 431 F.3d at 582. Nor may we 
reevaluate Sinclair simply because, as Lamon contends, it may 
result in long sentences for some defendants. See Santos, 461 
F.3d  at  893  (finding  sentencing  consequences  insufficient 
grounds  to  overturn  circuit  precedent).  We  may  only  over‐
turn  precedent  for  a  “compelling  reason,”  id.  at  891,  and 
Lamon has not provided one.  
                       III. CONCLUSION 
    The proper resolution of this issue in future cases is not for 
us to reconsider our precedent without supervening develop‐
ments. Instead, interested parties should ask the United States 
Sentencing Commission  to clarify its position on the role  of 
comment 4 to § 2K2.4. 
                                                     AFFIRMED